PER CURIAM.
REVERSED. We agree with appellant that the trial court erred in entering a temporary injunction without making the findings required under Rule 1.610(c) of the Florida Rules of Civil Procedure and then in denying dissolution thereof without conducting any evidentiary hearing. Upon remand, any orders entered should be in compliance with Rule 1.610(c). See Russo v. Romano, 591 So.2d 1018 (Fla. 3d DCA 1991); Allegra Enterprises, Inc. v. Fairchild, 455 So.2d 1073 (Fla. 4th DCA 1984).
ANSTEAD, GUNTHER and WARNER, JJ., concur.